Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a voltage divider configured to receive the clock signal, to sample an operating voltage signal to generate a detection voltage signal; and a dynamic comparator configured to receive the clock signal, the detection voltage signal and the reference voltage signal, and compare the reference voltage signal with the detection voltage signal only after receiving the clock signal, wherein when the reference voltage signal is higher than the detection voltage signal, the dynamic comparator outputs a power-on-reset pulse signal” in view of the other limitations as called for in independent claim 1; the limitation of “a voltage divider configured to sample an operating voltage signal to generate a detection voltage signal after receiving the clock signal, wherein the voltage divider comprises a switched-capacitor circuit configured to adjust a ratio of the detection voltage signal to the operating voltage signal; and a dynamic comparator configured to receive the clock signal, the detection voltage signal and the reference voltage signal, and compare the reference voltage signal with the detection voltage signal only after receiving the clock signal, and when the reference voltage signal is higher than the detection voltage signal, the dynamic comparator outputs a power-on-reset pulse signal; wherein the voltage divider and the dynamic comparator are activated after the oscillator is activated” in view of the other limitations as called for in independent claim 8; and the limitation of “activating a voltage divider by using the clock signal after the oscillator is activated, and sampling an operating voltage signal to output a detection voltage signal after the voltage divider is activated; and activating a dynamic comparator by using the clock signal after the voltage divider is activated, and comparing, by using the dynamic comparator, a reference voltage signal and the detection voltage signal, and when the detection voltage signal is higher than the reference voltage signal, outputting the power-on-reset pulse signal from the dynamic comparator” in view of the other limitations as called for in independent claim 10.
Dependent claims 2-7, 9, and 11 include the above-described allowable subject matter for being dependent on independent claims 1, 8, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849